[Cite as Wiebusch v. Cleveland Civ. Serv. Comm., 2012-Ohio-3953.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA



                             JOURNAL ENTRY AND OPINION
                                      No. 97714



                                 N. KURT WIEBUSCH
                                                          PLAINTIFF-APPELLANT

                                                    vs.

                          CITY OF CLEVELAND,
                       CIVIL SERVICE COMMISSION
                                                          DEFENDANT-APPELLEE




                                          JUDGMENT:
                                           AFFIRMED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                     Case No. CV-750808


        BEFORE:         Celebrezze, P.J., Rocco, J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED:                         August 30, 2012
ATTORNEYS FOR APPELLANT

Walter F. Ehrnfelt
Luke F. McConville
Waldheger-Coyne, L.P.A.
1991 Crocker Road
Suite 550
Westlake, Ohio 44145


ATTORNEYS FOR APPELLEE

Barbara A. Langhenry
Interim Director of Law
James C. Cochran
Assistant Director of Law
City of Cleveland
Department of Law
601 Lakeside Avenue
Room 106
Cleveland, Ohio 44114-1077


ALSO LISTED:

N. Kurt Wiebusch
5200 Norbeck Road
Rockville, Maryland 20853
FRANK D. CELEBREZZE, JR., P.J.:

       {¶1} Appellant, former Commissioner of the Division of Architecture for the city

of Cleveland, N. Kurt Wiebusch, brings this appeal challenging the common pleas court’s

affirmance of the decision of the Cleveland Civil Service Commission upholding his

termination.     He argues that the city of Cleveland (the “City”) did not have just cause to

terminate his employment and that the common pleas court erred in upholding his

termination.     After a thorough review of the administrative record and law, we affirm

the common pleas court’s decision.

                              I.   Factual and Procedural History

       {¶2}    Wiebusch was hired by the City on February 20, 2000. At that time, his

license to practice as an architect with the state of Ohio had lapsed due to failure to renew

and pay the fees.      Wiebusch began his employment with the City as “Manager of

Architecture.”      On March 6, 2001, Wiebusch was appointed Commissioner of

Architecture for the City.    The job description for Commissioner of Architecture, which

Wiebusch helped to amend in 2001, stated,

       [t]he Commissioner of Architecture shall design and prepare or cause to be
       designed and prepared drawings, plans, estimates, and architectural
       specifications for all buildings under the charge of the Department of Public
       Services, and render similar services to the Mayor and to the other
       departments of the City upon request from the director of the department
       desiring the same and bearing the written approval of the Director of Public
       Services.
       {¶3} Wiebusch served in this position satisfactorily under a number of mayoral

administrations. However, beginning in 2008, there were problems with several projects

that Wiebusch was involved in, and his superiors began receiving various complaints

about his performance and demeanor.      As a result of these issues, he was suspended for

nine days in late 2009. Following this suspension, the City discovered that Wiebusch

was not a licensed architect in the state of Ohio from 1997 to 2006. On September 14,

2009, his direct supervisor, Jomarie Wasik, sent Wiebusch a termination later

documenting the grounds for his termination.

       {¶4} Wiebusch sought review of that decision with the Cleveland Civil Service

Commission. On April 16, 2010, a hearing began before Referee Thomas Skulina.

Four days of testimony resulted, and the parties briefed their respective positions.

Referee Skulina issued a lengthy opinion upholding the termination. He organized the

allegations justifying termination into four categories: Projects that were improperly

handled, resulting in delays (“Morgana” and “Cory Recreation”); projects where

Wiebusch insisted on procedures that were not within the purview of his authority that

resulted in delays and disregard of a superior’s orders (“Public Hall renovation” for the

Rock Hall induction ceremony); projects that were delayed due to Wiebusch’s failure to

adequately or timely communicate with his superiors (“Division of Fire Assessments,”

“Coast Guard Station Roof”); and projects where Wiebusch certified documents as an

architect when he was not a duly licensed architect.
       {¶5} The Morgana project called for the conversion of a Cleveland park into a

larger athletic facility to be used by nearby Cleveland Central Catholic High School

(“CCCHS”) and the public.         The facility would accommodate soccer, football, baseball,

softball, and track and field events. The facility was to be used by CCCHS as their

home field. The project consisted of three phases.      During phase one, the athletic field

and track were to be installed.     This project was managed for the City by Wiebusch, and

construction began in September 2008. After significant delays, Wiebusch was removed

from the project in April 2009 at the direction of Chief of Staff Kenneth Silliman. Phase

one was completed one year after all three phases were to have been completed.

       {¶6}   Wiebusch was removed in part because he stopped the project for two

weeks and failed to inform any of his supervisors or others working on the project

(specifically Chief Silliman or Chief Operating Officer Darnell Brown).           Wiebusch

claimed his actions were justified based on misrepresentations made by the contractor

responsible for site preparation.       Both Wiebusch and Dr. Farrokh Screwvala, the

geotechnical engineer on the project recommended by Wiebusch, testified that

EnviroCom Construction, Inc. (“EnviroCom”), had lied about fully excavating and

removing several basement foundations of demolished houses that would negatively

impact the performance and longevity of the field.

       {¶7} The Cory Recreation Center project sought to remedy groundwater

infiltration into a building leased by the City and used as a community recreation center.

Water was pooling in several areas including the lobby and basement. Dr. Screwvala
recommended that two exterior wells be drilled and sump pumps installed to carry ground

water away from beneath the structure.    Dr. Screwvala also insisted on a liability release,

which Wiebusch supported based on the Division of Parks and Recreation’s past track

record with maintaining pumps.        If the pumps were not properly monitored, sand

supporting the structure could be pumped out from beneath it and the foundation could

fail. However, Paul Burick, project architect for the Cory Recreation project, testified that

during a rain event, he observed that down spouts that channeled water through the

building and out were leaking. He oversaw the installation of drains to the existing

down spouts that routed the water into the catch basin in the parking lot rather than

through the building, and this solved the water issues in the lobby. Burik testified that

the problems at the site had been solved, and he was unaware of any further complaints

after remodeling was completed.     The dispute about a waiver of liability with the parks

department delayed the project for approximately six months. Wiebusch insisted that

this solution did not address the water infiltration issues in the basement of the Cory

Recreation Center.

       {¶8} Referee Skulina characterized Wiebusch’s relationship with Dr. Screwvala as

one of unfailing loyalty, even when Screwvala’s proposals were overly expensive,

complicated, and time consuming. Wiebusch’s failure to resolve disputes such as these

during projects resulted in delays until he was ultimately removed from several projects.

       {¶9} The City also provided examples of insubordination justifying termination.

The Rock and Roll Hall of Fame induction ceremony was scheduled to be held in
Cleveland for the first time, but renovations to Public Hall were needed to accommodate

the event.   Wiebusch’s department was tasked with developing contract specifications

for repairs to the roof of Public Hall, refurbishing theater seating, and renovation of the

restroom facilities.   To accommodate the rapid construction schedule, all parties agreed

that change orders, normally addressed at the time they were made, would be reconciled

at the end of the project.

       {¶10} Wiebusch made written objections to the policy and the change orders even

after it was made clear that he had no authority and was not involved in the process.

Wiebusch refused to step aside even after being ordered to do so by his superiors.      He

held the view that provisions of the city charter, city ordinances, and the Ohio Revised

Code were being violated by having others serve as contract administrators.     The City’s

law department investigated the issue and concluded that he was incorrect.         Referee

Skulina found that Wiebusch’s refusal to cease participation in the project was

insubordinate and grounds for termination.

       {¶11} As an example of poor work performance, the City pointed to the way

Wiebusch handled a large project that had been assigned to his division. Two million

dollars had been allocated to renovate Cleveland fire houses in 2007.     The Division of

Architecture was tasked with compiling a report detailing the current state and estimated

costs of renovation for each fire house.   Wiebusch estimated the project would take one

year and set a deadline for the summer of 2008 to complete the assessment.
       {¶12} In another part of the project managed by the Division of Architecture,

Requests for Proposals (“RFP”) were sent out to various consulting and contracting

entities by the spring of 2008. The Architect’s office was to obtain bids for consulting

services for these projects and evaluate them, passing on recommendations to the officials

in charge of authorizing contracts. By September 2008, bids were received and ready for

evaluation and recommendation by        Wiebusch’s department.     The recommendations

were to be presented to the City Council for a vote. The proposals had still not been

evaluated by Wiebusch by the spring of 2009. Chief Silliman testified that this was

unacceptable.      He felt this situation embarrassed the City with the companies that

expended time and money putting together bid packages and the fire personnel staffing

the fire houses.

       {¶13} Wiebusch had initially set a date for completion of the assessment report at

the end of summer 2008.        A facilities assessment report was to be generated and

submitted to Chief Brown. When that report did not come, Wiebusch extended its

completion date to fall 2008. Chief Brown testified that as deadlines approached and

passed, he expected to hear from Wiebusch regarding the report, but Wiebusch failed to

adequately communicate that the report would not be completed on time. A report was

submitted tardy to Chief Brown, but, according to him, it failed to include necessary

information such as estimated costs.      Ultimately, Chief Brown had his own staff

complete the report, including a summary for each fire house that was necessary, in his

opinion, to make the voluminous document useable.
       {¶14} After Wiebusch missed the mid-October deadline for the evaluation report,

his superior ordered him to halt all other work in the department until the project was

complete.    He ignored this order and failed to timely complete this project.          The

Department of Architecture was ultimately removed from the project, and it was

completed by the Department of Parks, Recreation, and Properties and the Division of

Research, Planning, and Development.

       {¶15} Wiebusch insisted that he had requested a mechanism be put in place to

prioritize the increasing number of projects coming into his division, but his requests

were ignored for several months. When such a prioritization did occur, the RFP’s were

classified as a secondary priority on a list of approximately 20 projects that included three

levels of prioritization.

       {¶16} The City also offered another example of Wiebusch’s poor communication

and job performance. In the spring of 2009, Chief Silliman asked Wiebusch to evaluate

the cost to repair the roof of the boathouse of the Cleveland Coast Guard Station and

whether those repairs would be under $50,000. The question was precipitated by a

request for use of the building as the site of the annual Burning River Festival scheduled

to be held August 15, 2009. Work done at the Department of Architecture in 2006 had

estimated the roof repair at approximately $300,000.          Rather than answering this

question in a timely manner, Wiebusch waited for an entire new bid package to come in

May 2009. Wiebusch testified that he had his assistant, Kenneth Skidd, inform Director
Wasik of the estimated cost of repair soon after the question was posed to Wiebusch, but

never personally informed Silliman or ensured that the information reached Silliman.

       {¶17} Finally, when Wiebusch applied to and was hired by the City, his license to

practice architecture in the state of Ohio had lapsed due to failure to pay licensing fees.

He explained that his former employer was supposed to pay those fees, and he was

unaware at the time that he was no longer a licensed architect. He also explained that the

City had agreed to pay his licensing fees and, for whatever reason, they failed to do so.

He discovered this in 2005 after he sought to become licensed in the state of North

Carolina, and a national organization of architectural review boards failed to find records

of his registration in Ohio. He had intended to move to North Carolina and had even

submitted a letter of resignation to his supervisor at the City. He later rescinded that

letter, but did not inform his supervisor of his license issues during that conversation. He

negotiated a settlement with the Ohio Architecture Board that allowed him to reapply for

registration after paying a $1,000 fine and completing some ethics training. Wiebusch

never informed his supervisors of this issue, although he did inform an attorney in the

City’s law department and an employee in the City’s building department. The City

found three instances where Wiebusch had affixed his architecture seal to plans or

drawings certifying them when he had no authority to do so without a valid license.

       {¶18} Based on the failings detailed above, the referee concluded the City had

sufficient justification to terminate Wiebusch for cause. Specifically, for violating Civil

Service Rules 9.10.03 (“[i]ncompetence or inefficiency in performance of duties”),
9.10.04 (“[f]raudulent conduct or false statements in any application or examination for a

position in the Civil Service of the City”), 9.10.05 (“[c]onduct unbecoming an employee

in the public service”), 9.10.08 (insubordination), 9.10.09 (“[o]ffensive conduct or

language toward fellow employees, superiors or the public in the course of his/her

employment”), and 9.10.18 (“[f]or other failure of good behavior which is detrimental to

the service, or for any other act of misfeasance, malfeasance, or nonfeasance in office”).

       {¶19} Wiebusch then appealed that determination to a full panel of the Cleveland

Civil Service Commission.      A good deal of the referee’s opinion was devoted to

Wiebusch’s lack of a valid architect’s license for the majority of his tenure with the City.

The panel found that the termination letter did not accurately provide grounds for

termination based on the lack of a professional license, but concluded that other grounds

existed in the record supporting termination.       The termination letter indicated that

Wiebusch had made misrepresentations on his application indicating he was a licensed

architect.   The application asked for highest level of education, to which Wiebusch

indicated “professional registration.”    This is something he had achieved, and not

technically a misrepresentation. However, the panel found that the other instances of

insubordination and inadequacy in job performance justified termination.

       {¶20} Wiebusch then appealed that determination to the Cuyahoga County

Common Pleas Court. That court found that the Cleveland Civil Service Commission’s

decision upholding the termination was supported by reliable, probative, and substantial

evidence and was not unconstitutional or contrary to law. The court found that while
each individual allegation may not support termination, when taken as a whole, they

provided sufficient justification for the City’s decision to terminate Wiebusch for cause.

That decision was appealed to this court.

                                    II. Law and Analysis

       {¶21} Wiebusch assigns one error for our review, claiming “[t]he trial court erred

in determining there was just cause for terminating * * * [his employment], thereby

upholding the decision of the Civil Service Commission.”

                                  A. Standard of Review

       {¶22} The common pleas court’s jurisdiction to hear the present dispute flows

from R.C. 2506.01, which permits an appeal to the court of common pleas from a final

decision of a political subdivision regarding the termination of its civil service employees.

 R.C. 124.34(A) further provides,

       [t]he tenure of every officer or employee in the classified service of the
       state and the counties * * * shall be during good behavior and efficient
       service. No officer or employee shall be * * * removed * * * except * * *
       for incompetency, inefficiency, dishonesty, drunkenness, immoral conduct,
       insubordination, discourteous treatment of the public, neglect of duty,
       violation of any policy or work rule of the officer’s or employee’s
       appointing authority, violation of this chapter or the rules of the director of
       administrative services or the commission, any other failure of good
       behavior, any other acts of misfeasance, malfeasance, or nonfeasance in
       office, or conviction of a felony.

       {¶23} R.C. 124.34 then allows for review of any decision of a civil service

commission regarding termination, among others, according to the procedure set forth in

R.C. 119.12. This statute sets forth the standard of review to be applied by the court

reviewing the agency’s determination:
       The court may affirm the order of the agency complained of in the appeal if
       it finds, upon consideration of the entire record and any additional evidence
       the court has admitted, that the order is supported by reliable, probative, and
       substantial evidence and is in accordance with law.1

       {¶24} “An appellate court’s review is more limited than that of the common pleas

court. Klaiman [v. Ohio State Univ., 10th Dist. No. 03AP-683, 2004-Ohio-1137,] ¶ 8.

Unlike the common pleas court, an appellate court does not weigh the evidence. Id.”

Mayer v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 11AP-380, 2012-Ohio-948, ¶ 13.

This court’s review is limited to examining whether the trial court abused its discretion

when determining whether the agency’s decision is supported by reliable, probative, and

substantial evidence. Lane v. E. Cleveland Civ. Serv. Comm., 8th Dist No. 93530,

2010-Ohio-2352, ¶ 23, citing Henley v. Youngstown Bd. of Zoning Appeals, 90 Ohio St.3d

142, 2000-Ohio-493, 735 N.E.2d 433. To constitute an abuse of discretion, the ruling

must be unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio

St.3d 217, 450 N.E.2d 1140 (1983).

                     B. Instances of Violations of Civil Service Rules

       {¶25} R.C. 124.34 provides that civil service employees may only be terminated

for an enumerated list of reasons. In support of its decision to terminate Wiebusch, the

City lists several instances where it alleges civil service rules were violated.

       {¶26} The renovations of Public Hall in anticipation of the Rock Hall induction

ceremony provides the strongest evidence of violations of civil service rules justifying


         R.C. 2506.04 also provides a common pleas court with the applicable standard of review
       1


when reviewing a final decision of an administrative agency.
termination. The written correspondence in the record demonstrates a clear directive

from Wiebusch’s superiors to remove himself from the project. After this directive,

Wiebusch continued to send correspondence to contractors; the Director of Parks,

Recreation, and Properties, Michael Cox; and the person in charge of the project and

contract administrator, Donald Kasych. The emails and memos in the record demonstrate

the confusion caused by these actions as well as the blatant disregard of any chain of

command.

       {¶27} While Wiebusch appears to have had the interests of the City in mind, his

handling of the situation provides grounds for termination. The evidence in the record

shows a violation of Cleveland Civil Service Rules 9.10.8 (insubordination) and 9.10.05

(conduct unbecoming an employee in the public service).

       {¶28} During the Morgana project, Dr. Screwvala, the geotechnical engineer

consulting on the project, recommended deep dynamic compaction to prepare the site for

installation of the track and field. This process was more expensive than other options,

but was ultimately chosen at Dr. Screwvala’s recommendation. Extensive preparation of

the site was necessary as well as removing any debris left from several homes that had

been demolished by the City.       Dr. Screwvala and Wiebusch both testified that

EnviroCom, the contractor responsible for this work, tried to simply cover over the

basements of demolished homes rather than excavate them according to the contract

specifications.   Both claim to have uncovered evidence of this fact.     This led to a

deterioration of the relationship between EnviroCom and Dr. Screwvala.         The two
eventually could no longer work together, and correspondence in the record sent by Dr.

Screwvala demonstrated an unprofessional attitude.

      {¶29} This came to a head after an impasse on how to demonstrate that the

basements were fully excavated. When EnviroCom inquired where the extra fill material

necessary to complete the dynamic compaction process would come from, Wiebusch

indicated EnviroCom was responsible for it.          The contract documents specified

EnviroCom would supply up to 3,000 cubic yards of a specific fill material, but the

dynamic compaction contractor indicated it would take as much as 11,500 cubic yards.

By this time, the project had been shut down twice following allegations that EnviroCom

failed to properly excavate the basement structures left on the site.    Chief Silliman

intervened and had discussions with the primary contractor overseeing the project,

William Behnke. Behnke ultimately recommended the removal of Dr. Screwvala from

the project.    The new geotechnical engineer recommended foregoing dynamic

compaction in favor of a less costly and time-consuming process.

      {¶30} Similarly, the Cory Recreation Center project provides an example of delays

cropping up in projects managed by Wiebusch. The insistence on a waiver of liability

for Dr. Screwvala or an acknowledgment of liability from Director Cox created a delay of

some six months. Ultimately, evidence in the record shows that pumps and the reason

for the waiver, pump monitoring, were not required. While Dr. Screwvala and Wiebusch

dispute that the solution implemented in the project solved the problems encountered at

the Cory Recreation Center, the testimony of another architect in the Division of
Architecture indicates no further problems were reported at the recreation center after a

less costly solution was implemented.

       {¶31} The fire house assessment and request for proposals also demonstrates

deficient job performance justifying termination. During this project, a cost assessment

for renovating fire houses needed to be completed before proposals could adequately be

evaluated.   Wiebusch requested one year to complete the assessment portion of the

project. That deadline passed without Wiebusch providing notice to his superiors. He

insists the delays in completing the assessment resulted from the workload piled on his

division and lack of leadership from the mayoral administration as to which projects

should be given priority. However, Wiebusch set the completion date and did not inform

anyone that the project would take longer until after the deadline had passed. As a result,

the requests for proposals went out, but could not be acted upon. They languished and

became stale.   This demonstrates violations of Cleveland Civil Service Rule 9.10.1

(neglect of duty) and 9.10.3 (inefficiency in performance of duty).

       {¶32} When Fire House 41 was renovated in 2007, evidence in the record suggests

that Wiebusch ignored requests from the fire personnel there to address heating issues in a

newly constructed office within the barracks section of the fire house.

       {¶33} Within the sleeping quarters of Fire House 41, an office was constructed.

The specifications did not call for a separate source of heat within the office because it

was contained within the sleeping quarters.          However, after completion of the

renovations, it came to Chief Brown’s attention through a union workplace grievance
filed by the director of public safety that there was inadequate heating in the office.

Chief Brown testified that calls placed by fire personnel to the division of architecture

before the workplace grievance was filed were ignored. Ultimately, the department of

public safety caused electric baseboard heat to be installed without the aid of the division

of architecture.

       {¶34} Wiebusch testified that the provision of heat was not called for in the

specifications for the renovation because it was believed that heat from the surrounding

sleeping quarters would be adequate. He testified that he never received complaints of

inadequate heating in the office.

       {¶35} The Coast Guard boathouse project provides the weakest example of

conduct justifying termination.     Prompted by an inquiry from the organizers of the

Burning River Festival, Chief Silliman had asked if renovations to the roof could be done

for under $50,000 and in time for the upcoming event. Wiebusch tasked a person in his

office with responding within a few days that it probably could not be done for that

amount. Chief Silliman testified that he heard back within a few days that it probably

could not be done for that amount, but he said he heard nothing definite from the division

of architecture until almost two months later, even though a cost assessment had been

done by the division that indicated that the cost to renovate the boat house roof and

another building roof was approximately $300,000.

                                     III. Conclusion
      {¶36} There are clear instances of insubordination found in the written

correspondence contained in the record, especially regarding the Public Hall renovation

project. While Wiebusch may have been fulfilling his duties under the city charter and

Ohio Revised Code as he saw them, others disagreed with his interpretation, and

ultimately his decision to actively ignore his superior’s directives was grounds for

termination. The other examples support termination when taken as a whole, as the

common pleas court determined.       This court’s review of the common pleas court’s

decision is limited to examining the record and determining whether its decision is

supported by reliable, probative, and substantial evidence.    Based on the record before

this court, the common pleas court’s decision upholding the decision of the Cleveland

Civil Service Commission is supported by a preponderance of substantial, reliable, and

probative evidence.   Accordingly, the trial court did not abuse its discretion.

      {¶37} Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE
KENNETH A. ROCCO, J., and
EILEEN A. GALLAGHER, J., CONCUR